Pannell, Presiding Judge.
On a hearing had upon a petition to confirm a sale under power contained in a security deed, the evidence was sufficient to authorize a finding the price bid by the mortgagee was grossly inadequate, in relation to the market value of the property. The trial judge refused to confirm the sale and ordered a resale. It is to this latter portion of the order; that is, ordering a resale, that is the matter of complaint by the appellant on this appeal. The appellant is the endorser of the note for which the deed foreclosed was given to secure. Held:
The inadequacy of price is sufficient cause for the exercise of the trial court’s discretion in setting aside the sale. Davie v. Sheffield, 123 Ga. App. 228 (180 SE2d 263). That decision answers all the arguments advanced by the appellant.

Judgment affirmed.


Quillian and Clark, JJ., concur.